Citation Nr: 0102412	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for lung disorders, to 
include emphysema, as due to tobacco use.

2.  Entitlement to service connection for depression, to 
include as secondary to psoriasis.

3.  Entitlement to service connection for cirrhosis of the 
liver.

4.  Entitlement to an increased evaluation for psoriasis, 
currently evaluated as 50 percent disabling.

5.  Entitlement to an increased evaluation for residuals of 
patellar injury, left knee, with repair, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an increased evaluation for residuals of 
postoperative medial meniscectomy, right knee, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased (compensable) evaluation for 
service-connected multiple joint psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to October 
1975.

This appeal arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

The Board notes that the September 1998 RO decision on appeal 
also denied the veteran's claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  As the veteran did 
not file a timely notice of disagreement and timely 
substantive appeal, that issue is not before the Board at 
this time.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200 (1999).  

In a July 2000 informal hearing presentation, the veteran's 
representative asserted that a rating decision in April 1977 
involved clear and unmistakable error. That claim is referred 
to the RO for appropriate action.

In his substantive appeal, received in June 1999, the veteran 
requested a hearing at the RO before a member of the Board.  
A January 2000 letter from the RO to the veteran notified him 
that a hearing had been scheduled on February 29, 2000.  In a 
January 2000 statement, the veteran accepted a 
videoconference hearing on that date, in lieu of an in-person 
hearing before a member of the Board, and waived his right to 
an in-person hearing. The veteran failed to appear for that 
hearing.  Accordingly, the Board finds the veteran has 
withdrawn his request for a personal hearing.  See 38 C.F.R. 
§ 20.704(e) (2000).

The issues of entitlement to service connection for 
depression, to include as secondary to psoriasis, and 
cirrhosis of the liver, and the claim for a compensable 
rating for psoriatic arthritis will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a tobacco-
related disability was filed after June 9, 1998.

2.  A lung disorder was not manifested during the veteran's 
active service, nor is any lung disorder otherwise related to 
the veteran's service.

3. Psoriasis is primarily manifested by psoriatic lesions on 
the arms, legs, abdomen, and thorax, anterior as well as 
posterior; the condition is severe.

4.  A left knee disability is currently manifested by minimal 
degenerative joint disease, but not by instability, 
dislocations or subluxation, buckling, locking, swelling, 
deformity, limitation of motion, or pain on motion.

5.  A right knee disability is currently manifested by 
minimal degenerative joint disease, but not by instability, 
dislocations or subluxation, buckling, locking, swelling, 
deformity, limitation of motion, or pain on motion.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for lung 
disorders, as due to tobacco use which began during active 
duty service, lacks legal merit or entitlement under the law.  
38 U.S.C.A. § 1103 (West 1991 & Supp. 2000); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

2.  A lung disorder, to include emphysema, was not incurred 
in or aggravated by active duty service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

3.  The criteria for an increased evaluation for psoriasis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 7806 (2000).

4.  The criteria for an increased evaluation for residuals of 
patellar injury, left knee, with repair, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003 (2000).

5.  The criteria for an increased evaluation for residuals of 
postoperative medial meniscectomy, right knee, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran essentially contends that he suffers from lung 
disorders, including emphysema, which are related to nicotine 
dependence, which, he claims, began during his active duty 
service.  The Board notes the veteran's claim was received on 
June 25, 1998 and there is no evidence of record that any 
claim, formal or informal, for service connection for a 
tobacco-related disability, was filed prior to June 25, 1998.

38 U.S.C.A. § 1103 provides that, notwithstanding any other 
provision of law, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service on the basis that disability 
or death resulted from injury or disease attributable to the 
use of tobacco products by the veteran during the veteran's 
service.  38 U.S.C.A. § 1103(a).  Nothing in subsection (a) 
shall be construed as precluding the establishment of service 
connection for disability or death from a disease or injury 
which is otherwise shown to have been incurred or aggravated 
in active military, naval, or air service or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in 38 U.S.C.A. 
§§ 1112 or 1116.  See 38 U.S.C.A. § 1103(b).  That law 
pertains to claims filed after June 9, 1998 and, thus, is 
applicable to the veteran's current appeal.  See P. L. 105-
206, 112 Stat. 865, § 8202 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that, by 
application of the statute cited above, the veteran's claim 
for service connection for lung disorders on the basis that 
such lung disorders are results of tobacco use in service and 
since service lacks legal merit or entitlement under the law.  
Therefore, as the veteran's claim was filed on June 25, 1998, 
in order to establish service connection for lung disease, 
the veteran must show that a lung disorder, to include 
emphysema, was incurred in or aggravated during service or 
within any requisite presumptive period.  38 U.S.C.A. §§ 
1101, 1103, 1110, 1112 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303, 3.307, 3.309 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  In addition, certain chronic diseases, 
including cancer, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within an applicable period after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran has not contended, and the evidence does not 
show, that any lung disorder, including emphysema, was 
present during his active duty service.  While a March 1971 
service medical record contains notations the veteran 
complained of a cough and had quit smoking, the diagnosis was 
an upper respiratory infection and pharyngitis, not lung 
disease.  His August 1975 discharge physical examination 
report contains notations that, upon clinical evaluation, his 
lungs and chest were found to be normal.  The report also 
contains notations that a chest X-ray was negative.  No 
medical evidence has been submitted showing that any disease 
subject to presumptive service connection was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's separation from service.  See 38 C.F.R. § 3.309(a).

The earliest evidence of a lung disorder, chronic obstructive 
pulmonary disease (COPD), was shown in a May 1998 report, 
some 23 years after the veteran's separation from service.  
(There is no evidence of record of any diagnosis of 
emphysema.)  There is no medical evidence of record relating 
a current lung disorder to the veteran's period of active 
service.  Service connection for lung disorders is thus not 
established.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A) provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  (to be codified at 
38 U.S.C.A. § 5103A(a)).  The Secretary is not required to 
provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  (to be codified at 38 U.S.C.A. 
§ 5103A(a)(2)).  In the present case, the Board finds that no 
reasonable possibility exists that further assistance would 
aid in substantiating the veteran's claim.


II.  Increased Ratings

The veteran has voiced disagreement with the 50 percent 
rating assigned for his psoriasis and the 10 percent ratings 
assigned for his service-connected left and right knee 
disabilities.  With regard to those claims, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. §§ 5103, 5103A).  Also, in accordance with 
38 C.F.R. §§ 4.1-4.2 and Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), the Board has reviewed the veteran's service 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to a conclusion that the current 
evidence on file is inadequate for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

I.  Psoriasis

At an August 1998 VA examination, the veteran indicated that, 
as treatment for psoriasis, he was currently using Zetar 
shampoo to his scalp, artificial tears, estar (a tar gel), 
folic acid, thiamin, enteric-coated aspirin, and 
triamcinolone. He stated that his psoriasis was a source of 
embarrassment, and that topicals and systemic medications 
were of little value, although they did assist with the 
itching.  He reported the lesions were extremely pruritic, 
but were constant and did not flare up. Upon examination, 
psoriatic lesions were found on the arms, legs, abdomen, and 
thorax, anterior as well as posterior.  Pictures of the 
veteran were included with the examination report.  The 
diagnosis was severe psoriasis.

Disabilities of the skin are rated in accordance with 
38 C.F.R. § 4.118, Diagnostic Codes (DC) 7800-7819.  DC's 
7800-7805 are not applicable to the veteran's disability, as 
no scars, attributable to his service-connected skin 
disability, have been shown or diagnosed.  No new skin 
growths, either malignant or benign, have been shown or 
diagnosed and thus DC's 7818 and 7819 are not applicable.  
All other listed skin disorders, including psoriasis, under 
DC 7816, are rated in accordance with DC 7806, which rates 
eczema. The veteran's skin disability has been rated as being 
50 percent disabling under DC 7806. 

DC 7806 provides a maximum schedular evaluation of 50 percent 
for a psoriatic condition with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant, and, 
therefore, a schedular evaluation in excess of the currently 
assigned 50 percent rating is not available.

The veteran submitted what appears to be an excerpt from a 
medical manual as to the causes and effects of psoriasis.  
That information does not change the way psoriasis is rated.  
In determining a schedular rating for a disability, the Board 
may only consider those factors which are included in the 
criteria of the rating schedule.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  

The Board concludes that there is no basis for the assignment 
of a schedular  evaluation in excess of 50 percent for 
psoriasis.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected psoriasis disability, 
by itself, presented an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing that the disability picture 
presented by the veteran's psoriasis is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.  In that regard, no evidence has 
been submitted which indicates the veteran is unable to find 
or maintain employment due solely to his service-connected 
psoriasis disability, nor have any hospitalization records 
been submitted which indicate frequent hospitalization for 
the skin disability.  Accordingly, the Board concludes that 
referral to the appropriate officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.

II.  Residuals of patellar injury, left knee, with repair

At an August 1998 VA orthopedic examination, the veteran 
reported injuring his left knee playing football during his 
active duty service.  He reported the patella was removed 
completely from the knee joint, and that it was "replaced 
and sewn into the skin pocket."  He reported current 
intermittent pain in the left knee, with cold and damp 
weather and squatting also causing pain.  He reported 
increased pain with use, either standing or walking.  He 
reported no dislocations or subluxation, no swelling or 
deformity, and no buckling or locking.  He also reported his 
knee became fatigued as the pain increased.  He reported 
using no braces or canes.  

Upon examination, normal ranges of motion of the left knee, 
from 0 degrees extension to 120 flexion, were found.  Deep 
tendon reflexes were noted to be 2+; no crepitus was noted.  
Large arching healed incisions, 7 centimeters by 1 
centimeter, were found to the left patella, which were noted 
to be well healed and without subcutaneous adherence.  No 
distal edema was noted, nor was ligament instability 
appreciated with anterior/posterior testing and Lachman 
testing.  Varus and valgus maneuvers were noted to be 
unremarkable.  An August 1998 VA X-ray report of the left 
knee revealed an impression of very little degenerative 
changes of the left knee joint.  The pertinent diagnosis was 
status post patellar injury to the left knee, with repair.

VA outpatient treatment reports from May 1984 through May 
1999 reveal no complaints of, or treatment for, any left knee 
problems.

The Board notes there is no evidence of instability, 
dislocations or subluxation, or  buckling or locking of the 
left knee.  In addition, the examiner found no limitation of 
motion, and noted no pain on motion of the left knee.  The 
veteran's left knee disability is thus rated as degenerative 
arthritis.  

The RO has granted a 10 percent rating for the veteran's left 
knee disability, under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC) 5257 and 5010.  However, 38 C.F.R. § 4.71a, DC 5257, 
pertains to "other impairment of the knee," with 
"recurrent subluxation or lateral instability."  Slight 
impairment with recurrent subluxation or lateral instability 
warrants a 10 percent rating; moderate impairment with 
recurrent subluxation or lateral instability warrants a 20 
percent rating.  As noted above, on VA examination, the 
veteran reported no instability, dislocations or subluxation, 
and no buckling or locking, and no such pathology was found 
by the examiner.  Accordingly, a 10 percent rating under DC 
5257 is not warranted.

As no limitation of flexion of the left knee was found on 
examination, a compensable (10 percent) rating under DC 5260 
is not warranted.  Flexion must be limited to 45 degrees for 
a 10 percent rating.

As no limitation of extension of the left knee was found on 
examination, a compensable (10 percent) rating under DC 5261 
is not warranted.  Extension must be limited to 10 degrees 
for a 10 percent rating.

The Board has considered DCs 5256 (ankylosis), 5258 and 5259 
(cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum), but as the required pathology has not 
been shown, those codes are not applicable in rating the 
veteran's left knee impairment.

DC 5010 provides that arthritis, due to trauma, substantiated 
by X-ray findings, is to be rated under DC 5003, as 
degenerative arthritis.  The Court held, in Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion 
of a major joint ... caused by degenerative arthritis, where 
the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  Further, as 
stated by VA's Office of the General Counsel in a 1997 
precedent opinion, a claimant who has both arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257; as the plain terms of those 
Codes suggest that they apply to different disabilities or at 
least to different manifestations of the same disability, 
"... the evaluation of knee dysfunction under both codes 
would not amount to pyramiding under section 4.14."  
VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997).  As noted above, 
however, no painful motion of the left knee was found on 
examination.  Thus, neither DC 5257 nor VAOPGCPREC 23-97 
apply to the evaluation of the veteran's left knee 
disability. 

The Court has also held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  As noted above, additional impairment during 
exacerbations, or flare-ups, of the veteran's left knee 
disability has not been demonstrated.  There is no medical 
evidence to show that any other symptom, including weakness 
or incoordination, results in additional functional 
impairment to a degree that would support a higher rating 
under any applicable code noted above.  There is, therefore, 
no basis for the assignment of a schedular rating in excess 
of 10 percent for the veteran's left knee disability.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, 
supra.

The Board concludes that the preponderance of the evidence is 
against an increased rating for the veteran's residuals of 
patellar injury, left knee, with repair.

III.  Residuals of postoperative medial meniscectomy, right 
knee

At an August 1998 VA orthopedic examination, the veteran 
reported that he "ripped the cartilage" in his right knee 
in 1972 or 1973, during his tour of duty in Germany.  He 
reported he underwent surgery on his right knee.  He reported 
current intermittent pain in the right knee, with cold and 
damp weather and squatting also causing pain.  He reported 
increased pain with use, either standing or walking.  He 
reported no dislocations or subluxation, no swelling or 
deformity, and no buckling or locking.  He also reported his 
knee became fatigued as the pain increased.  He reported 
using no braces or canes.  

On examination, normal ranges of motion of the right knee, 
from 0 degrees extension to 120 flexion, were found.  Deep 
tendon reflexes were noted to be 2+; no crepitus was noted.  
A healed incision, 6 centimeters by .5 centimeter, was found 
on the right knee, which were noted to be well healed and 
without subcutaneous adherence, and with normal skin color.  
No distal edema was noted, nor was ligament instability 
appreciated with anterior/posterior testing and Lachman 
testing.  Varus and valgus maneuvers were noted to be 
unremarkable.  An August 1998 VA X-ray report of the right 
knee revealed an impression of very little degenerative 
changes of the right knee joint.  The pertinent diagnosis was 
status post medial meniscectomy to the right knee.

Again, as with the left knee, the Board notes the veteran has 
reported no instability, dislocations or subluxation, and no 
buckling or locking as to his right knee.  The examiner found 
no limitation of motion, and noted no pain on motion.  Thus, 
the veteran's right knee disability is rated as degenerative 
arthritis.  

The RO has granted a 10 percent rating for the veteran's 
right knee disability, under 38 C.F.R. § 4.71a, DC 5257.  DC 
5257, however, as noted above, rates other impairment of the 
knee with recurrent subluxation or lateral instability.  As 
neither instability or subluxation of the right knee have 
been shown, DC 5257 is not for application. 

As no limitation of flexion of the right knee was found on 
examination, a compensable (10 percent) rating under DC 5260 
is not warranted.  As no limitation of extension of the right 
knee was found on examination, a compensable (10 percent) 
rating under DC 5261 is not warranted.  

The Board has considered DC's 5256 (ankylosis), 5258 and 5259 
(cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum), but the required pathology to rate 
under those Codes has not been shown.

Again, as with the left knee, DC 5010 provides that 
arthritis, due to trauma, substantiated by X-ray findings, is 
to be rated under DC 5003, as degenerative arthritis.  As 
noted above, however, no painful motion of the left knee has 
been found on examination, nor, in fact, has any limitation 
of motion been found.  Thus, VAOPGCPREC 23-97 is not 
applicable to rate the veteran's right knee disability.  

The Court has also held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  However, additional impairment during 
exacerbations, or flare-ups, of the veteran's right knee 
disability has not been demonstrated.  There is no medical 
evidence to show that any other symptom, including weakness 
or incoordination, results in additional functional 
impairment to a degree that would support a higher rating 
under any applicable code noted above.  There is, therefore, 
no basis for the assignment of a schedular rating in excess 
of 10 percent for the veteran's right knee disability.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, 
supra.

The Board concludes that the preponderance of the evidence is 
against an increased rating for the veteran's service-
connected residuals of postoperative medial meniscectomy, 
right knee.

IV.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107 (b) (2000). 


ORDER

Service connection for lung disorders, to include emphysema, 
as due to tobacco use, is denied.

An increased evaluation for psoriasis is denied.

An increased evaluation for residuals of patellar injury, 
left knee, with repair, is denied.

An increased evaluation for residuals of postoperative medial 
meniscectomy, right knee, is denied.


REMAND

The veteran has contended that he has cirrhosis of the liver, 
caused by alcohol dependence, which dependence, he has 
essentially contended, began during his active duty service.  
He has also contended he has depression, caused by his 
service-connected psoriasis.  He has also essentially 
contended that the August 1998 VA examination did not 
identify the joints, other than his knees, affected by his 
psoriatic arthritis, and did not properly evaluate those 
joints for rating purposes.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a non-service connected 
disorder which is proximately due to or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448-50 (1995).  In secondary service connection cases, VA 
medical examinations must consider both onset as well as 
aggravation theories of increased disability.  Allen, 7 Vet. 
App. at 449-50.  An April 1995 memorandum from VA's Director 
of the Compensation and Pension Service and the VA 
Adjudication Procedure Manual, M21-1, PART VI, para. 7.62, 
require a medical examination, including review of the claims 
folder, for the purpose of establishing the baseline level of 
a non-service connected disability and the level of 
additional disability which is considered proximately due to 
the service-connected disability.  See McQueen v. West, 13 
Vet. App. 237, 241 (1999).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A) provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  (to be codified at 
38 U.S.C.A. § 5103A(a)).  The Secretary is not required to 
provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  (to be codified at 38 U.S.C.A. 
§ 5103A(a)(2)).  The Secretary may defer providing assistance 
under this section pending the submission by the claimant of 
essential information missing from the claimant's 
application.  (to be codified at 38 U.S.C.A. § 5103A(a)(3)).  
As part of the assistance provided under subsection (a), VA 
shall make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to VA and authorizes VA to obtain.  (to be 
codified at 38 U.S.C.A. § 5103A(b)(1)).  Whenever VA, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, VA shall notify the claimant 
that VA is unable to obtain records with respect to the 
claim.  (to be codified at 38 U.S.C.A. § 5103A(b)(2)).  Such 
a notification shall identify the records VA is unable to 
obtain; briefly explain the efforts that VA made to obtain 
those records; and describe any further action to be taken by 
VA with respect to the claim.  (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)(B) (C)).  Whenever VA attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
(to be codified at 38 U.S.C.A. § 5103A(b)(3)).  In the case 
of a claim for disability compensation, the assistance 
provided by VA under sub-section (b) shall include obtaining 
the following records if relevant to the claim: the 
claimant's service medical records and, if the claimant has 
furnished VA information sufficient to locate such records, 
other relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity; records of relevant medical 
treatment or examination of the claimant at VA health-care 
facilities or at the expense of VA, if the claimant furnishes 
information sufficient to locate those records; any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  (to be codified at 38 U.S.C.A. § 5103A(c)(1)(2)(3)).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A), provides that, in the case of a 
claim for disability compensation, the assistance provided 
the veteran shall include providing a medical examination or 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  
That section further provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2)(A),(B),(C).

Initially, the Board observes that the Huntington VA Medical 
Center (VAMC) May 1984 through May 1999 VA treatment records 
do not appear to be complete, in that certain appointments 
are shown on the computer printouts, the reports of which do 
not appear in the claims file.  All actual VA treatment 
reports from the Huntington VAMC, not just the computer 
printouts of the appointments, should be obtained and 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611, 612-13 (1992); VAOPGCPREC 12-95.  

The veteran has also reported receiving psychiatric treatment 
at the Clarksburg VAMC.  Those records do not appear in the 
claims file, and should be obtained and associated therewith.  
Id.

To comply with the newly expanded duty to assist, the veteran 
should be contacted to ascertain where he has been treated 
for his psychiatric, liver, and joint conditions since his 
discharge from service in October 1975.  All identified 
records should be obtained and associated with the claims 
file.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).

After completion of the above development, the veteran should 
be afforded appropriate VA examinations to determine whether 
he suffers from any current psychiatric or liver conditions, 
and, after a review of his service medical records, his 
postservice medical records, and his various statements, to 
obtain etiology opinions as to any disabilities diagnosed.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A).

The veteran should also be afforded a VA orthopedic 
examination to determine the joints affected by his multiple 
joint psoriatic arthritis, and to rate the level or levels of 
disability caused by that disease.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  In that regard, the RO should contact 
the veteran to determine where he has 
been treated for any psychiatric, liver, 
or joint conditions since his discharge 
in October 1975.  All identified records 
should be obtained and associated with 
the claims file.  If any records 
identified are not obtained, the 
procedures noted in item 1, above, should 
be followed.

3.  The RO should also obtain all 
treatment and hospitalization reports for 
the veteran from the Huntington and 
Clarksburg VAMCs.  The actual treatment 
reports, rather than the computer 
reports, must be obtained.  If no such 
records are obtained, the reasons 
therefore should be adequately noted in 
the claims file, and the procedures noted 
in item 1, above, should be followed.

4.  After completion of the above, and 
even if no records are obtained, the 
veteran should be afforded appropriate VA 
examinations to determine the existence 
and level of disability of any 
psychiatric, joint, or liver disorders.  
The claims file and a complete copy of 
this REMAND must be provided the examiner 
for review prior to the examination.  All 
indicated studies necessary to diagnose 
and render the opinions requested should 
be accomplished.

The veteran is advised that failure to 
report for scheduled VA examinations may 
have adverse consequences, including the 
possible denial of his claims.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

As to the veteran's multiple joint 
psoriatic arthritis, the examiner should 
determine which joints are affected, 
after review of X-rays.  As to the ranges 
of motion of the affected joints, if a 
goniometer (see 38 C.F.R. § 4.46) is not 
used, the reasons therefore should be 
adequately stated in the examination 
report.  The examiner should also discuss 
whether there is greater limitation of 
motion of any affected joint from pain on 
use or during flare-ups, or whether any 
other symptom, including weakness or 
incoordination, results in additional 
functional impairment of any affected 
joint.  This additional impairment, if 
any, should be noted in degrees.

As to any psychiatric disorder diagnosed, 
the examiner is requested, after a review 
of the claims file, to provide an opinion 
as to whether it is at least as likely as 
not  (a 50 percent or more likelihood) 
that the psychiatric disorder had its 
onset during the veteran's active duty 
service from July 1970 to October 1975 or 
was caused or aggravated by the veteran's 
service-connected skin disability.  If 
the examiner determines that a diagnosed 
psychiatric disability was not caused but 
was aggravated by the veteran's service-
connected skin disability, the examiner 
is requested, to the extent possible, to 
establish the baseline level of the non-
service connected disability and the 
level of additional disability which is 
considered proximately due to the 
service-connected disability. 

As to a liver disorder, if a liver 
disability is diagnosed, the examiner is 
requested, after the review of the claims 
file, as noted above, to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the disability was 
present during the veteran's active 
service from July 1970 to October 1975 or 
was caused by or aggravated by one or 
more of the veteran's service-connected 
disabilities.  The examiner should also 
make a finding as to whether current 
cirrhosis of the liver, if found, was a 
result of use of alcohol.  

5.  After completion of the above, the RO 
should review the examination reports to 
determine if they are sufficient to 
properly adjudicate the veteran's claims, 
and, as appropriate, to rate any service-
connected disability.  If not, the 
reports should be returned as inadequate 
for adjudication or rating purposes.  

6.  The RO should then adjudicate the 
appealed service connection issues, on 
the merits, and the increased rating 
claim, on the basis on all the evidence 
of record and all applicable statutes, 
regulations, and caselaw, including the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and Allen, supra.  If 
the determinations remain unfavorable to 
the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case (SSOC) 
and be afforded the applicable time to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals

 



